Citation Nr: 0502586	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  99-14 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disability due to tobacco use in service and/or nicotine 
dependence acquired in service.  

2.  Entitlement to service connection for bilateral pes 
planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.Cooper, Counsel





INTRODUCTION

The veteran had active military service from June 1960 to 
June 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  This case was before the Board in December 
2000 when it was remanded for additional development.  In 
addition, as directed in the December 2000 Board remand, the 
RO issued a statement of the case regarding the issue of 
service connection for alcoholism in March 2003.  The veteran 
thereafter submitted a VA Form 9 presenting argument with 
respect to his claims for service connection for 
cardiovascular disability and bilateral pes planus.  He did 
not mention alcoholism in this form nor is there any other 
documentation submitted by the veteran or his representative 
after the issuance of the statement of the case suggesting 
that he is seeking appellate review with respect to this 
matter.  The Board will limit its consideration accordingly.  


FINDINGS OF FACT

1.  All pertinent notification and all indicated evidential 
development have been completed.

2.  The veteran's claim for service connection for 
cardiovascular disability was filed prior to June 10, 1998.  

3.  Nicotine dependence originated in service and contributed 
to the veteran's current heart and arterial disease.

4.  Bilateral pes planus existed prior to the veteran's 
entrance onto active duty and did not chronically increase in 
severity during service or as a result of service.  


CONCLUSIONS OF LAW

1.  Nicotine dependence was incurred during service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.300, 
3.303, 3.304 (2004).

2.  The veteran's cardiovascular disability is proximately 
due to nicotine dependence.  38 C.F.R. § 3.310(a) (2004).  

3.  Bilateral pes planus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of these 
claims, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the issues on appeal.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is required to specifically inform 
the claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA is 
required to notify the claimant that he should submit any 
pertinent evidence in his possession.  

The Board has found the evidence currently of record to be 
sufficient to substantiate the veteran's claim for service 
connection for cardiovascular disability.  Therefore, no 
additional action by the RO is required with respect to this 
claim.

Through the statement of the case, supplemental statements of 
the case, and various letters to the appellant, particularly 
by letter dated in August 2001, the appellant has been 
informed of the evidence and information necessary to 
substantiate his claim for service connection for pes planus, 
the specific information required from him to enable the RO 
to obtain evidence on his behalf, the assistance that VA 
would provide to obtain evidence on his behalf, and the 
evidence that he should submit.  Although the VA has not 
specifically requested him to submit any pertinent evidence 
in his possession, it has informed him of the evidence that 
would be pertinent and requested him to submit such evidence 
or provide VA with the information and authorization 
necessary for the VA to obtain such evidence.  Therefore, to 
this extent, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board further notes that the case was remanded for 
further development of the evidence in December 2000.  
Available pertinent medical records have been obtained and 
the veteran has been afforded an appropriate VA examination.  
Neither the veteran nor his representative has identified any 
additional evidence or information, which could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.  

In this case, the RO initially adjudicated the claim for 
service connection for pes planus prior to the enactment of 
the VCAA.  Subsequently, notification and evidentiary 
development were accomplished in accordance with the VCAA.  
Thereafter, the RO adjudicated the claim on a de novo basis.  
There is no indication or reason to believe that the ultimate 
decision of the RO on the merits of the claim would have been 
different had the claim not been previously adjudicated.  In 
sum, the Board is satisfied that the RO properly processed 
the claim following compliance with the notice requirements 
of the VCAA and the implementing regulations.  Any remaining 
procedural errors would constitute harmless error.  
Therefore, in the Board' opinion, there is no prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Legal Criteria

To establish entitlement to service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2004).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
disability is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for such service, except 
as to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service. This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  38 
C.F.R. § 3.306(b).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(a).  

The Internal Revenue Service Restructuring and Reform Act 
(IRS Reform Act) added a new section 1103 to Title 38 of the 
United States Code.  The new section prohibits service 
connection for a disability first manifested after service on 
the basis that it resulted from disease attributable to the 
use of tobacco products by a veteran during his or her 
service.  38 U.S.C.A. § 1103 (West 2002).  This new section 
applies to claims received by VA after June 9, 1998.  It does 
not apply to the veteran's claim, which was filed prior to 
that date.  

The VA General Counsel (GC), in VAOPGCPREC 19-97, addressed 
the question of under what circumstances service connection 
may be established for tobacco-related disability or death on 
the basis that such disability or death is secondary to 
nicotine dependence which arose from a veteran's tobacco use 
during service.  In paragraph 5 of that opinion, the GC 
stated that a determination of whether the veteran is 
dependent on nicotine is a medical issue.  The GC held that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, whether the veteran acquired a 
dependence on nicotine in service, and whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97, holding 
(a).  

The Board notes that in a May 5, 1997, VA memorandum from the 
Under Secretary of Health to the General Counsel, the Under 
Secretary for Health affirmed that nicotine dependence may be 
considered a disease.  Moreover, paragraph 5 of VA USB letter 
20-97-14, from the Under Secretary for Benefits, addressed to 
all VBA offices and centers, directs that, in light of the 
Under Secretary for Health's opinion, the answer in all 
nicotine dependence cases on this issue is that nicotine 
dependence is a disease.  Consistent with the Under Secretary 
of Health's opinion, the Board finds that nicotine dependence 
is a disease for purposes of VA benefits.  

Factual Background

The service medical records (SMRs) are negative for any 
clinical findings, treatment or complaints of a 
cardiovascular disability.  The service records are also 
silent for nicotine dependence or tobacco use.  On enlistment 
examination in February 1960, third degree pes planus, not 
disabling, was noted.  A May 1963 medical report notes that 
the veteran had congenital pes planus with marked flat foot.  
The examiner noted that there was no reason that the disorder 
should interrupt his Marine Corps career.  Arch supports were 
prescribed.  On examination for discharge in June 1964, the 
veteran was again found to have third degree pes planus and 
it was again described as nondisabling.

Private medical records dated from April 1990 to May 1998 
reflect, in pertinent part, treatment for peripheral vascular 
disease, status post angioplasty, hypertension and 
hypercholesterolemia.  A December 1990 medical record notes 
that the veteran smoked 1 1/2 to 2 packs of cigarettes per day.  
A January 1991 stress test study noted no significant 
coronary artery disease at the present time.  Several records 
indicate that the veteran continued to smoke despite 
encouragement to quit.  

A May 1998 private ultrasound report reflects that the 
diagnostic impression was evidence of bilateral aortoiliac 
inflow disease, left greater than right.  

On VA examination in October 1998, the diagnoses included 
very significant peripheral vascular disease and bilateral 
lower extremity arterial disease.  Examination of the 
veteran's feet revealed bilateral pes planus with mild 
degenerative joint disease changes in the left foot.  

A January 1999 VA cardiology record reveals that the veteran 
underwent a cardiac catheterization in December 1998.  It was 
noted that the entire right coronary proximal and left 
circumflex arteries were moderately calcified.  The left main 
coronary artery was free of disease.  The veteran had 
tentative peripheral vascular surgery postponed due to his 
cardiovascular status.  He was judged to have a 15 percent 
risk of a cardiovascular event associated with the 
revascularization procedures.  

A May 1999 statement from a VA physician notes that there is 
a relationship between the use of tobacco products and the 
development of accelerated generalized vascular disease and 
heart disease.  It was noted that the veteran had documented 
coronary artherosclerosis and peripheral vascular disease of 
the lower extremities resulting in intermittent claudication.  
It was also disclosed that the veteran had been referred to 
smoking cessation programs on several occasions by different 
practitioners.  

In a May 1999 statement, a private physician noted that the 
veteran had been encouraged on several occasions to quit 
smoking due to his circulatory problems as well as for other 
reasons but he was unable to stop.  The doctor opined that 
the veteran was addicted to nicotine.  It was noted that the 
veteran suffered from vascular blockages and cigarette 
smoking was a risk factor in the development of such 
problems.  

Lay statements from the veteran's family members and friends 
were received in March 1999 and September 2001.  The 
statements show that the veteran did not smoke prior to his 
service enlistment.  It was also noted that he did not have 
prior problems with his circulation or with heart disease.  
The statements reflect that the veteran had attempted to stop 
smoking without success.  

VA medical records dated from July 1998 to January 2002 
reflect diagnoses which included coronary artery disease and 
peripheral vascular disease.  

On VA mental disorders examination in April 2002, the veteran 
was diagnosed with nicotine dependence.  The examiner stated 
that it appeared that his nicotine dependence was acquired in 
service and resulted in the continued use of tobacco products 
after service.  

On VA examination in February 2003, the veteran was diagnosed 
with bilateral pes planus.  The examiner noted that while the 
veteran did have pes planus on entrance into the service, the 
disorder had essentially progressed as expected in an 
individual of his age.  Pes planus was not exacerbated by 
service nor did active service hasten the onset or progress 
of his flat foot condition.  Moreover, the examiner indicted 
that there was no evidence in the medical record that showed 
a worsening of his flat foot condition during service or an 
increased flat foot problem.  

On VA examination in February 2003, the diagnoses included 
arterial peripheral vascular disease; atherosclerotic heart 
disease and hypertension.  The examiner opined that the 
etiology of his cardiovascular disease was hyperlipidemia as 
well as a strong family history of coronary disease.  The 
examiner indicated that the veteran had nicotine dependence 
which did begin during active service.  It was noted that it 
was more likely than not that his continued smoking 
contributed to his current heart disease and circulatory 
problems.  However, the examiner stated that nicotine 
dependence and/or tobacco use strictly during active service 
did not cause or aggravate his current cardiac or circulatory 
disorders.  

Analysis

Cardiovascular Disability

In this case, the Board notes that nicotine dependence has 
been diagnosed and according to the competent medical 
evidence, was acquired during active service.  In particular, 
after a review of the historical material contained in the 
claims file, together with an interview and examination of 
the veteran, the VA psychiatric examiner concluded that 
nicotine dependence originated during the veteran's active 
service and despite several attempts to quit smoking he 
continued using tobacco products for many years after 
service.  The February 2003 VA examiner then expressed the 
medical opinion that the veteran's smoking history 
contributed to his heart and circulatory disabilities.  While 
the February 2003 VA examiner indicated that nicotine 
dependence and/or tobacco use specifically during active 
service did not cause or aggravate his current cardiac or 
circulatory disorders, several VA and private examiners have 
opined that his continued smoking contributed to his current 
heart disease and circulatory problems.  Thus, the competent 
medical evidence shows that the veteran's nicotine dependence 
contributed to the veteran's current cardiovascular 
disorders.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Accordingly, this claim will be granted.  

Bilateral Pes Planus

In this case, bilateral pes planus was noted on the 
enlistment examination.  Therefore, the presumption of 
soundness does not apply.  The service medical records 
reflect treatment for pes planus but do not show that the 
disorder increased in severity during service.  To the 
contrary, they show that it continued to be characterized as 
3rd degree and nondisabling at the time of the veteran's 
discharge from service.  The Board has considered the 
veteran's contentions to the effect that the service medical 
records are wrong, but he has submitted no evidence to 
support his position and the Board has no appropriate basis 
for doubting the accuracy of the service medical records.  
Post-service medical records are generally silent for 
treatment or complaints related to the veteran's bilateral 
pes planus.  The 2003 VA examination report notes the 
presence of pes planus; however, no symptoms or functional 
impairment associated with the disability was clinically 
shown.  Moreover, the examiner found that the veteran's foot 
disability had progressed as expected in an individual of the 
veteran's age and active service played no role in 
exacerbating or hastening the progress of the disorder.  
Although the veteran contends that his bilateral pes planus 
was aggravated during service, he has neither submitted nor 
identified evidence supporting his contention of aggravation 
of the disability.  

In light of these circumstances, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection bilateral pes planus.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply.  


ORDER

Entitlement to service connection for cardiovascular 
disability as secondary to nicotine dependence is granted.  

Entitlement to service connection for bilateral pes planus is 
denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


